Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the limitation set forth on 11/23/2020.
In regards to Claim 1, no prior art fairly suggests or discloses “one or more air tubes or conduits extending between an intake to an outlet, wherein the outlet is positioned near a front end of the electronics board assembly that is nearest the heat pump when electrically connected thereto and the intake is positioned near a back end of the electronics board assembly further from the heat pump; and one or more airflow sources that control airflow from a heat sink of the heat pump when connected to the electronics board assembly; wherein the space between the at least two circuit board is enclosed sufficiently so that a negative pressure within the space draws air into the space from the outlet of the one or more air tubes, thereby cooling the electronics board assembly concurrent with cooling of a heat sink of the heat pump during thermal cycling of the heat pump”, in conjunction with the remaining elements. 
Dependent claims 2-14 are also allowably by virtue of their dependency from claim 1. 
In regards to Claim 15, no prior art fairly suggests or discloses “drawing air into a space between two circuit boards in an electronics boards assembly that controls operation of the heat pump through one or more air tubes, by operating the one or more fans, thereby cooling the electronic board assembly concurrent with cooling of the heat sink”, in conjunction with the remaining elements. 
Dependent claims 16-21 are also allowably by virtue of their dependency from claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi (U.S Patent 8,125,778 B2) – Discloses an electronic assembly comprising two parallel circuit boards having a space in between, wherein at least one circuit board includes one or more high power components, furthermore, the electronic assembly including an air conduit extending between an inlet and an outlet, and an airflow source which creates an airflow within the space between the two circuit boards, but fails to disclose the electronics board assembly configured for controlling thermal cycling of a heat pump electrically connected thereto and wherein one or more airflow sources that control airflow from a heat sink of the heat pump when connected to the electronics board assembly; wherein the space between the at least two circuit board is enclosed sufficiently so that a negative pressure within the space draws air into the space from the outlet of the one or more air tubes, thereby cooling the electronics board assembly concurrent with cooling of a heat sink of the heat pump during thermal cycling of the heat pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835